Resolute Oncology Inc. 4759 Kester Avenue Sherman Oaks, California Tel: 310-780-1558 August 1, 2013 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Dear Sirs and Mesdames: Re: Resolute Oncology, Inc. (the “Company”) Form 10-K for the Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-166848 Further to our letter of July 15, 2013 we advise that we continue to experience administrative delays in the preparation of our Form 8-K under Items 2.01, 5.06 and 9.01.The delays are due primarily to translation requirements of documents relevant to our German subsidiary which are required for the preparation of the 8-K and related financial information.We remain committed to filing the Form 8-K as soon as possible and anticipate that it will be filed prior to August 15, 2013. Should you require additional information in the interim, please do not hesitate to contact the undersigned. Yours truly, RESOLUTE ONCOLOGY INC. Per: /s/ Blair Sorby Blair Sorby, President
